Continuation of 7 and 12: Applicant has amended claim 1 to define an average block edge component Dball by an average of all block edge components of all blocks of the plurality of blocks against the tire circumferential direction, the block edge components against the tire circumferential direction are lengths of the edges of the blocks in the tire width direction, an average sipe edge component Dsall is defined by an average of all sipe edge components of all sipes of the all of the plurality of blocks against the tire circumferential direction, the sipe edge components against the tire circumferential direction are lengths of the sipes in the tire width direction. Applicant argues that the “number” of block edges and sipes cannot meet the claimed length dimension. It is noted that Hashimoto does not specifically limit the length of the sipes, and specifically discloses that the sipes run substantially the width of the block. Accordingly, for a configuration where the sipes each extend the same length as the width of the blocks, the length of the sipes and the width of the blocks cancel out and reduce to the ratio of about 2/6 listed in the prior Office action. To the extent that the sipes do not extend the entire width of the blocks, measuring the middle block has block edges measuring 8 and 9 mm, for a total of 17 mm, and the six sipes measuring 8 mm, for a total of 48 mm, leading to a ratio of 17/48 = 0.354, similar to the about 0.33 calculated in the Office action and falling near the middle of the disclosed 0.15 to 0.48 Dball/Dsall disclosed range. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  Accordingly, Hashimoto renders the claims obvious in the same way as was set out in the prior Office action.

/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        April 16, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
April 21, 2021